CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.



    
REPAIR SERVICES AND SUPPORT AGREEMENT
THIS REPAIR SERVICES AND SUPPORT AGREEMENT (this "Agreement"), is entered this
April 27, 2015 (the "Agreement Date"), between ACF Industries, LLC, a limited
liability company organized under the laws of Delaware ("Manufacturer"), and
American Railcar Industries, Inc., a corporation incorporated under the laws of
North Dakota ("ARI"). ARI and Manufacturer are collectively referred to herein
as "Parties", in singular or plural usage, as required by context.
WHEREAS, responsible United States federal regulatory agencies have mandated
changes in and additions to the structures and features of existing railcars
which are in operation and which are to be produced;
WHEREAS, Manufacturer’s primary business activity has been the manufacture of
railcars for sale, Manufacturer has had limited ability to provide repair or
retrofit services for many types of railcars to third-parties;
WHEREAS, Manufacturer seeks to increase its ability to provide both repair and
retrofit services for different types of railcars;
WHEREAS, ARI’s primary business activities are the manufacture and sale of
railcars, the provision of repair and retrofit services for many types of
railcars, and the lease of its own railcars;
WHEREAS, the Parties desire to enter into an arrangement pursuant to which
Manufacturer shall only provide, market or sell any repair and retrofit services
for railcars (“Repair Services”) pursuant to any sales opportunity to the extent
that ARI assigns such opportunity to Manufacturer, subject to the terms and
conditions contained herein; and
WHEREAS, Manufacturer and ARI wish to enter into an arrangement pursuant to
which ARI will provide Manufacturer, subject to license for certain intellectual
property, with ARI’s designs and engineering applications and proprietary
production processes as well as Billing Report Card (“BRC”) information, certain
sales and administrative and technical services, and materials purchasing
support, all of which as is necessary to enable Manufacturer to expand its
repair and retrofit services and provide Repair Services at its plant located in
Milton, Pennsylvania (“the Plant”).
NOW, THEREFORE, in consideration of the premises and mutual promises, terms and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:
1. Definitions. Unless context otherwise requires, capitalized terms shall have
the meaning set forth in the attached APPENDIX 1.
2. Repair Services; Right of Repair Contract Assignment; Pricing.
(a) Repair Opportunities. Subject to obtaining the prior approval of
Manufacturer’s customer to do so, Manufacturer shall disclose to ARI all
opportunities to provide Repair Services,

1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.



including, at ARI’s request, all communications and other materials related
thereto. Manufacturer shall not undertake or perform any Repair Services for any
customer without first (i) disclosing the opportunity to ARI to provide such
Repair Services for any such customer and (ii) receiving a proposal for an
assignment of a Repair Contract (as defined below) related to such customer from
ARI. ARI shall have the sole and exclusive right to negotiate, provide, and
accept or reject any Repair Services opportunity, and shall have the right to
assign or not assign any accepted, rejected or other Repair Services opportunity
to Manufacturer (each a “Repair Contract”) and Manufacturer shall have the right
(but not the obligation) to assume each Repair Contract assigned to it by ARI in
accordance with the terms of such Repair Contract and once so assumed, shall
have the obligation to perform thereunder. In connection with any proposed
assignment of a Repair Contract by ARI to Manufacturer that Manufacturer is
willing to assume, in lieu of such assignment, ARI may require that the
applicable customer contract directly with Manufacturer for the Repair Services
that would have otherwise been assigned. All Repair Services provided pursuant
to a Repair Contract shall be subject to the computation and payment of Fees
hereunder. Manufacturer shall provide Repair Services in accordance with the
Repair Services Specifications and shall not provide, market or sell any Repair
Services (or similar services) except pursuant to a Repair Contract.
Notwithstanding the foregoing, (i) Manufacturer shall not be obligated to
present to ARI, and ARI shall not have any exclusive right to negotiate or
accept any sales opportunity related to Repair Services presented to
Manufacturer by American Railcar Leasing LLC (“ARL”) with respect to any
railcars owned (directly or through its subsidiaries) by ARL (such railcars,
“ARL Cars”), and nothing contained herein is intended to restrict Manufacturer
from directly negotiating and contracting with ARL with respect to Repair
Contracts for ARL Cars, and (ii) ARI will be entitled to the Fee provided in
Section 3(g)(1)(i) for any Repair Contracts performed by Manufacturer with
respect to ARL Cars.
(b) Pricing. Without ARI’s approval, Manufacturer’s sale price for any Repair
Services shall not be less than the price that ARI (or any of its subsidiaries)
is offering for the same or substantially similar railcar repair and retrofit
services.
3. Services.
(a) Designs, Engineering, and Purchasing Support. ARI shall provide Manufacturer
with designs, engineering, Billing Report Card (BRC) preparation (which, for
avoidance of doubt, excludes actual billing or invoicing of ACF customers) and
purchasing support necessary for Manufacturer to provide Repair Services,
including, but not limited to, (1) sourcing all of the materials and components
(other than shop-level materials such as welding wire) (the “Materials”) and (2)
calculating material escalation costs and surcharges to be passed on to the
customer. Notwithstanding the foregoing, in the event that any Materials are
scarce, limited, or in short supply, ARI shall under no circumstances be
required to give Manufacturer any priority over ARI’s good faith requirements
with respect to such Materials in connection with business activities by ARI and
its subsidiaries; [***]. With respect to design and engineering services
provided by ARI to Manufacturer hereunder, Manufacturer permits ARI to submit
required paperwork to Manufacturer’s customers, AAR and appropriate governmental
bodies on behalf of, and in the name of, Manufacturer.
(b) Accounting and Invoicing. Manufacturer shall perform all the accounting and
invoicing functions under this Agreement utilizing Manufacturer’s staff and
computer systems.
(c) Working Capital. Manufacturer shall provide all working capital for
inventory, accounts receivable, operations and capital expenditures with respect
to the provision and sale of

2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.



Repair Services.
(d) Purchasing Support for Materials Supplied by Third Parties. Certain
materials to be used by Manufacturer in the provision of Repair Services shall
be ordered from third parties by ARI on behalf of Manufacturer. The purchase
orders for such materials shall reflect that (i) Manufacturer is the purchaser
and shall be responsible for the payment of the third party supplier’s invoice
(including freight and all related charges), (ii) such materials shall be
shipped to, and maintained in inventory at the Plant, and (iii) title and risk
of loss shall pass to Manufacturer at the time of delivery FOB seller’s
facility. Manufacturer shall insure such Materials against all risk of loss or
damage due to fire, with extended coverage over such other risks as are
customarily insured against. Any and all discounts, rebates, and price
reductions applicable to such materials which result from ARI’s arrangements
with its suppliers shall accrue solely to ARI. ARI shall not be liable for the
shortage or unavailability of such materials or for any accumulated excess
amounts of such materials in Manufacturer’s inventory. Moreover, ARI shall under
no circumstances be required to favor Manufacturer’s requirements for Materials
over ARI’s good faith requirements for Materials in connection with business
activities by ARI and its subsidiaries; [***].
(e) Materials Supplied by ARI. The Materials that are supplied directly to
Manufacturer by ARI will be purchased by Manufacturer from ARI at fair market
value, which will be consistent with ARI intra-company party pricing.
Manufacturer agrees to pay for Materials supplied by ARI upon receipt of an
invoice relating to such Materials. The Materials that Manufacturer may purchase
from ARI may include fabricated parts available from ARI. Manufacturer shall
inventory and store at the Plant such Materials pending provision of Repair
Services and shall use good faith efforts (taking into consideration any failure
by ARI to supply Materials in the event Materials are scarce, limited or in
short supply) to maintain an inventory of such Materials that is sufficient to
provide Repair Services in accordance with the Repair Services Specifications
and customers' requirements; provided, however, that ARI shall under no
circumstances be required to favor Manufacturer’s requirements over ARI’s good
faith requirements in connection with business activities by ARI and its
subsidiaries, [***]. Title and risk of loss of such Materials shall pass to
Manufacturer FOB ARI’s facility. Manufacturer shall pay all freight costs and
related charges, and insure such Materials against all risks of loss or damage
due to fire, with extended coverage over such other risks as are customarily
insured against. Manufacturer shall not have the right to pledge, mortgage,
grant security interests in or otherwise encumber any of such Materials.
(f) [Intentionally Omitted].
(g) Fees. Manufacturer shall pay a fee (the “Fee”) to ARI for the services
provided by ARI to Manufacturer pursuant to this Agreement and the License
granted under Section 4 as follows:
(1) (i) with respect to any railcars owned (directly or through its
subsidiaries) by American Railcar Leasing LLC, 20% of Profits (as defined in
Section 3(g)(2) below), and (ii) with respect to any other railcars, 30% of
Profits (as defined below).
(2) Profits is defined as aggregate revenue from the sale of Repair Services
less aggregate cost of sales of Repair Services as indicated on Exhibit A
attached hereto. For clarification, none of the following shall be included in
the “Overhead at Standard” (as set forth on Exhibit A) or reduce Profits:
pensions, retiree medical costs, costs related to environmental Proceedings,
costs related to labor Proceedings and costs related to any labor strike,
stoppage or slowdown, or depreciation.

3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.



(3) Manufacturer shall pay to ARI the Fees based on estimated Profits within
seven (7) business days of the receipt of customer’s payment to Manufacturer.
Profits will be subject to joint review and agreement of the Parties. With each
payment of Fees, Manufacturer will provide a detailed calculation of the
estimated Profits.
(4) The final Profit will be calculated on a monthly basis. Any necessary
adjustment to previously paid Fees resulting from the difference between
estimated Profits calculated pursuant to this Section 3(g) and final Profits
shall be paid from Manufacturer or ARI to the other (as applicable) within
twenty (20) days after the end of the month in which work orders are closed.
    4.     License etc.
(a) License of Intellectual Property.
(1) ARI hereby grants for the Term hereof a personal, non­exclusive,
non-assignable license to Manufacturer of certain of ARI's intellectual
property, including, but not limited to, the designs, specifications, concepts,
processes, trade secrets, and know-how for the Repair Services, including any
improvements thereto developed during the term hereof by ARI (the “Licensed
Intellectual Property”), solely as necessary for Manufacturer to provide at the
Plant and sell the Repair Services hereunder during the Term hereof (the
“License”).
(2) Manufacturer covenants and agrees that it will, at any time upon request,
execute and deliver any and all documents requested by ARI to evidence ARI’s
title and ownership in and to such Licensed Intellectual Property, including any
improvements thereto used or developed by Manufacturer and/or any of its
employees, officers, or agents, and take any and all other steps, that may be
necessary or desirable to perfect the title to such intellectual property in
ARI, its successors and assigns.
(3) During the Term, Manufacturer shall not, without ARI’s approval, provide,
distribute, market or sell any railcar repair or retrofit services other than
Repair Services, or any other products or services utilizing any of the Licensed
Intellectual Property; provided, however, that, so long as Manufacturer does not
use the Licensed Intellectual Property in doing so, Manufacturer shall be
entitled to provide, distribute, market and sell products or services that are
not Repair Services and are not produced or provided by ARI as of or prior to
the Agreement Date.
(4) ARI reserves any and all rights, title, interest, benefits, and
opportunities not expressly granted to Manufacturer under this Agreement.
(5) Manufacturer shall not make any unlicensed use of, file any application for
registration, letters patent, or approval of, or claim any proprietary right in
or to any of the Licensed Intellectual Property or derivations or adaptations
thereof, and Manufacturer shall not in any way disclose to any third party any
ideas, engineering drawings, concepts, designs, processes, trade secrets, or
other intellectual property of ARI similar thereto.
(6) Manufacturer acknowledges ARI's title to and ARI’s rights in the Licensed
Intellectual Property and shall not do or permit to be done any act or thing
which will in any

4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.



way impair the rights of ARI in and to the Licensed Intellectual Property or the
validity and/or enforceability thereof. During the Term, Manufacturer shall not
acquire any title or right in or to the Licensed Intellectual Property or in any
derivation, adaptation, or variation thereof by reason of the License granted to
Manufacturer or through Manufacturer's use of the Licensed Intellectual
Property. During the Term and thereafter, Manufacturer shall not in any way
attack the validity of, or disclose to a third party, or claim any title or any
other proprietary right in or to the Licensed Intellectual Property, or in any
derivation, adaptation, or variation thereof by reason of the License granted to
Manufacturer or through Manufacturer's use of the Licensed Intellectual
Property, the Parties intending and agreeing that, with the exception of the
monies to be made on the sale by Manufacturer of Repair Services to third party
customers hereunder, all use of the Licensed Intellectual Property by
Manufacturer shall inure to the benefit of ARI.
(7) Manufacturer recognizes the value of the goodwill associated with the
Licensed Intellectual Property and acknowledges that the Licensed Intellectual
Property, and all rights therein and the goodwill pertaining thereto, belong
exclusively to ARI. Manufacturer will not do anything that it knows or should
know will in any way damage or reflect adversely upon ARI or the Licensed
Intellectual Property.
(8) If Manufacturer learns of any infringement of the Licensed Intellectual
Property or of the existence or use of any design or other concept similar to
the Licensed Intellectual Property, then Manufacturer shall promptly notify ARI.
ARI shall determine, in its sole discretion and (subject to Manufacturer’s
indemnification obligations hereunder) at its sole cost, what legal proceedings
or other action, if any, shall be taken, by whom, how such proceedings or other
action shall be conducted and in whose name such proceedings or other action
shall be performed. Any legal proceedings instituted shall be for the sole
benefit and (subject to Manufacturer’s indemnification obligations hereunder) at
the sole cost of ARI.
(9) Upon ARI’s reasonable request, Manufacturer shall cooperate with ARI in the
prosecution of any application that ARI may desire to file or in the conduct of
any litigation relating to the Licensed Intellectual Property; provided,
however, that such prosecution of any application or litigation shall (subject
to Manufacturer’s indemnification obligations hereunder) be at the sole cost of
ARI. Manufacturer shall execute any additional documents reasonably proposed by
ARI, and do or have done all things as may be reasonably requested by ARI to
vest and/or confirm the sole and exclusive ownership of all right, title and
interest, in and to the Licensed Intellectual Property in favor of ARI, and its
successors and assigns, subject to the License granted hereunder.
(b) Material Costs. For the purposes of calculating Profits, the cost of
Materials shall be the actual cost paid by Manufacturer to its suppliers,
including ARI.
(c) Cost and Loss Sharing. If no Profits are generated as contemplated by this
Agreement, any losses or costs incurred by Manufacturer in the provision and
sale of Repair Services shall be Manufacturer’s sole responsibility and shall
not be shared with ARI.
(d) [Intentionally deleted.]
(e) Audit Rights. Each of the Parties shall have the right to audit the
calculation of

5

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.



Profits, including costs that are part of that calculation and the price at
which Repair Services are sold by Manufacturer, at all reasonable times by
appointment during regular business hours.
(f) Product Warranty. Manufacturer shall provide purchasers of Repair Services
with a warranty that is identical to the warranty provided by ARI for similar
services as of the date such services are being contracted for as long as ARI
informs Manufacturer of any such warranty. Manufacturer shall be solely
responsible for any warranty claims related to the Repair Services and
Manufacturer shall, at its cost and expense, indemnify and defend ARI for any
such claims.
(g) Terms and Conditions. The offer and sale of Repair Services by Manufacturer
will be subject to terms and conditions that are identical to ARI’s Terms &
Conditions as of the date such services are being contracted for as long as ARI
informs Manufacturer of any such terms and conditions.
5. Representations and Warranties of Manufacturer. Manufacturer hereby makes the
following representations and warranties to ARI, each of which shall be true as
of the Agreement Date and throughout the Term of this Agreement:
(a) Authorization to Conduct Business. Manufacturer is duly authorized to
transact business in the manner contemplated by this Agreement.
(b) Adherence to Laws. Manufacturer has and will adhere to all Applicable Laws
relating to Manufacturer's performance of its obligations under this Agreement
(including all applicable environmental, health, safety and labor laws and
regulations).
(c) Authority. Manufacturer has full power and authority to enter into and
perform (1) this Agreement and (2) all documents and instruments to be executed
by Manufacturer pursuant to this Agreement. This Agreement has been duly
executed and delivered by Manufacturer and is enforceable in accordance with its
terms.
(d) Permit. Manufacturer has obtained, or prior to the time it commences
production of the Products will have obtained, any Permits required in
connection with the production and sale to customers of Repair Services, and
will furnish copies or other evidence satisfactory to customer of all such
approvals upon the request of customer.
(e) Litigation. There is no pending litigation or outstanding Court Orders of
any Governmental Authority that would materially impact or affect this Agreement
or Manufacturer's execution or performance hereof. There are no outstanding
Court Orders of any Governmental Authority against or involving Manufacturer, or
Proceedings pending or threatened against or involving Manufacturer, which are
reasonably likely to materially adversely affect Manufacturer's rights to
provide and sell Repair Services.
(f) AAR. Manufacturer shall maintain all appropriate certifications required by
AAR for certified tank railcar repair facilities and for the services to be
performed by Manufacturer. Manufacturer is and will be in good standing with the
AAR. Manufacturer shall provide evidence of its AAR certifications required
hereunder to ARI upon its request.
(g) Limitations. Except for the specific representations and warranties
expressly made by Manufacturer in this Agreement, Manufacturer makes no other
warranty or representation, express or

6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.



implied, at law or in equity, in respect of Repair Services, including, without
limitation, whether there will be any Profits hereunder.
6. Representations and Warranties of ARI. ARI hereby makes the following
representations and warranties to Manufacturer, each of which shall be true as
of the Agreement Date and throughout the Term of this Agreement:
(a) Authorization to Conduct Business. ARI is duly authorized to transact
business in the manner contemplated by this Agreement.
(b) Authority. ARI has full power and authority to enter into and perform (1)
this Agreement and (2) all documents and instruments to be executed by ARI
pursuant to this Agreement. This Agreement has been approved by the ARI board of
directors and duly executed and delivered by ARI and is enforceable in
accordance with its terms.
(c) Permit. No Permit is required for the execution and delivery by ARI of this
Agreement and the consummation by ARI of the transactions contemplated by this
Agreement.
(d) Intellectual Property. ARI has the power to grant the License as
contemplated by this Agreement.
(e) Adherence to Laws. ARI has and will adhere to all Applicable Laws relating
to ARI’s performance of its obligations under this Agreement.
(f) Litigation. There is no pending litigation or outstanding Court Orders of
any Governmental Authority that would materially impact or affect this Agreement
or ARI’s execution or performance thereof.
(g) Materials. ARI performance of its obligations under this Agreement does not
breach or otherwise violate any agreement between ARI and those third parties
supplying Materials.
(h) Limitations. Except for the specific representations and warranties
expressly made by ARI in this Section 6, ARI makes no other warranty or
representation, express or implied, at law or in equity, in respect of the
Licensed Intellectual Property, the License, or Repair Services, including,
without limitation, whether there will be any Profits hereunder.
7. Other Covenants of Manufacturer. Manufacturer hereby covenants as follows:
(a) Access and Audit Rights. Manufacturer shall provide access to
representatives of ARI, at all reasonable times by appointment during regular
business hours, to the Plant and, regardless of where located, to all written
records and documents with respect to, without limitation, (1) the provision,
sale and inspection of Repair Services, (2) the costs of providing Repair
Services and performing Manufacturer's other obligations hereunder, (3) customer
revenue, and (4) the pricing and volume for Repair Services. This Section 7(a)
is subject in all respects to Section 8 of this Agreement.
(b) Quality Assurance. Prior to release of any railcar with respect to which
Repair Services were performed from the Plant, all Repair Services to be
supplied to customers shall conform to

7

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.



Manufacturer's warranties contained herein and the Repair Services
Specifications. Manufacturer shall keep records of any test results with respect
to Repair Services and other records of Repair Services for at least one (1)
year after provision and in any case throughout the warranty period of each
Repair Service. Upon request of ARI, Manufacturer will provide to applicable
customers with copies of such test results and/or records, as requested by ARI.
If required by Applicable Law, Manufacturer will permit customers to have its
representatives present at any such testing. ARI will define and require
Manufacturer’s adherence to quality standards similar to those applied to
railcar repair and retrofit services performed by ARI or its subsidiaries.
(c) Components. To the extent that any shop-level materials are provided by a
third-party supplier, such supplier shall be approved by ARI prior to use, which
approval shall not be unreasonably withheld, conditioned, or delayed.
8. Non- Disclosure Covenant.
(a)
Acknowledgments by the Parties.

(1) Each of the Parties acknowledges that: (a) the covenants in this Section 8
are a condition to each Party entering into this Agreement; (b) during the Term
and as a part of each Party's performance as contemplated hereunder, the Parties
will be afforded access to Confidential Information; (c) unauthorized disclosure
of such Confidential Information could have an adverse effect on the Parties and
their respective businesses; and (d) the provisions of this Section 8 are
reasonable and necessary to prevent the improper use or disclosure of
Confidential Information.
(2) Each Party is permitted to disclose any Confidential Information as required
by law; provided, however, that in any event that a Party or any of its
representatives becomes legally compelled to disclose any such information, such
Party shall provide the other Party with prompt written notice before such
disclosure, to the extent legally permissible and feasible, sufficient to enable
the Party whose information is so required to be disclosed to either seek a
protective order, at its expense, or other appropriate remedy preventing or
prohibiting such disclosure or to waive compliance with the provisions of this
Section 8 or both; provided, further, however, that no such notice will be
required to be given by ARI to Manufacture with respect to any Confidential
Information that is required to be disclosed pursuant to binding rules and
regulations of the United States Securities and Exchange Commission.
(b) Agreements of the Parties. In consideration of the mutual covenants and
agreements of the Parties contained in this Agreement, each of the Parties
covenants as follows:
(1) During and following the Term, each Party receiving Confidential Information
hereunder (in such capacity, the "Receiving Party") will hold in confidence the
Confidential Information of the other Party hereto (in such capacity, the
"Disclosing Party") and will not disclose it to any person except with the
specific prior written consent of the Disclosing Party or except as required by
law or as otherwise expressly permitted by the terms of this Agreement. The
Receiving Party will not use the Confidential Information of the Disclosing
Party, except during the Term in the course of performing the Receiving Party's
duties under or as contemplated pursuant to, this Agreement. This
confidentiality obligation shall apply to all Confidential Information whether
in its original form or a derivative form, and to all Confidential Information
whether received or observed by the Receiving Party prior to, on or after the
commencement of the Term. The Parties agree that no warranties are made
expressly or

8

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.



implicitly regarding accuracy or completeness of Confidential Information
provided under this Agreement.
(2) None of the foregoing obligations and restrictions apply to any part of the
Confidential Information that the Receiving Party demonstrates was or became
generally available to the public other than as a result of a disclosure by the
Receiving Party.
(3) During the Term, the Receiving Party will safeguard each tangible embodiment
of the Confidential Information (whether in the form of a document, record,
notebook, plan, model, component, device, or computer software or code, whether
embodied in a disk or in any other form (collectively, the "Proprietary
Items")). The Parties recognize that, as between themselves, all of the
Proprietary Items, whether or not developed by the Receiving Party, are the
exclusive property of the Disclosing Party. Upon termination of this Agreement
by either Party, or upon the request of the Disclosing Party during the Term,
the Receiving Party will return to the Disclosing Party or destroy all of the
Proprietary Items in the Receiving Party's possession or subject to the
Receiving Party's control, and the Receiving Party shall not retain any copies,
abstracts, sketches, or other physical embodiment of any of the Proprietary
Items.
(4) Any trade secrets of the Parties hereto will be entitled to all of the
protections and benefits under The Missouri Uniform Trade Secrets Act (§§417.450
to 417.467 of the Missouri Revised Statutes, as amended) and any other
Applicable Law. If any information that a Party deems to be a trade secret is
found by a court of competent jurisdiction not to be a trade secret for purposes
of this Agreement, such information will, nevertheless, be considered
Confidential Information for purposes of this Agreement. Each Party hereby
waives any requirement that the other Party submit proof of the economic value
of any trade secret or post a bond or other security.
(5) Except as expressly provided in Section 4(a), no license or right is granted
hereby to either Party, by implication or otherwise, with respect to or under
any patent application, patent, claims of patent or proprietary rights of the
other Party. Without limiting the generality of the foregoing and except as
expressly set forth in this Agreement, neither Party shall have the right to use
the other Party’s name, Intellectual Property or Confidential Information
without such other Party’s prior written consent.
(6) The Parties recognize that should a dispute or controversy arising from or
relating to this Agreement be submitted for adjudication to any court,
arbitration panel, or other third party, the preservation of the secrecy of
Confidential Information may be jeopardized. All pleadings, documents,
testimony, and records relating to any such adjudication will be maintained in
secrecy and will be available for inspection by the Parties and their respective
attorneys and experts, who will agree, in advance and in writing, to receive and
maintain all such information in secrecy, except as may be limited by them in
writing. Nothing contained herein shall require either party to submit a dispute
to arbitration, or to agree to any such submission.
(7) Except as required by Applicable Law, neither party, without the prior
written consent of the other, shall issue any press release or make any other
public announcement or statement relating to ARI or containing any Confidential
Information.
9. [Intentionally Omitted]

9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.



10. Insurance. Manufacturer shall maintain, throughout the Term, the insurance
policies described in this Section 10.
(a) Contractual Liability. All insurance shall include contractual liability
insurance covering Manufacturer's obligations. Manufacturer shall have product
liability insurance for third party claims.
(b) Types of Insurance. During the Term, Manufacturer shall maintain the
following insurance:
(1) Commercial General Liability insurance coverage including products and
completed operations, contractual liability, bodily injury and property damage.
This coverage shall include a waiver of subrogation, and shall be the excess
over any other valid and collectible insurance and written on an occurrence
basis with limits (x) of [***] per occurrence and in the aggregate in excess of
a [***] self-insured retention or (y) no less than those limits Manufacturer
maintains as of the Agreement Date; and
(2) "All Risk" property damage insurance, including earthquake and flood
coverage in an amount not less than 100% of the insurable value thereof. The
coverage shall include a waiver of subrogation.
(c) General Requirements. All insurance coverage procured by Manufacturer shall
be provided by insurance companies having policyholder ratings no lower than "A"
and financial ratings not lower than "XII" in the Best's insurance Guide, latest
edition in effect as of the date of this Agreement.
11.     Independent Contractors.
(a) Disclaimer of Intent to Become Partners. ARI and Manufacturer shall not by
virtue of this Agreement be deemed partners or joint venturers, including by
reason of Fees payable to ARI set forth in Section 3. It is expressly understood
that each of the Parties is acting as an independent contractor.
(b) No Agency. Except as expressly contemplated by Section 3(d), nothing
contained herein shall create an agency whereby either Party may bind the other
Party. Without limiting the generality of the foregoing, neither Party shall
(except as expressly contemplated by Section 3(d)), by virtue of this Agreement,
have the right to (a) enter into contracts or commitments on behalf of or in the
name of the other Party; (b) sign the other Party's name to any commercial
paper, contract or other instrument; (c) contract any debt or enter into any
agreement, either express or implied, binding the other Party to the payment of
money; (d) receive or make payment for or on behalf of the other Party; or (e)
make promises or representations on behalf of the other Party.
12. Delivery. Subject to Section 4(f) and (g), provision and sale of Repair
Services shall be governed by and in accordance with Manufacturer’s terms and
conditions.
13. Changes/Additions and Modifications. Any changes, additions or modifications
to the Repair Services Specifications shall be subject to the prior written
consent of Manufacturer and ARI. Any changes, additions or modifications to the
Repair Services Specifications as aforesaid shall not adversely

10

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.



affect railcars with respect to which Repair Services are being provided and/or
equipment used or to be used in connection with Repair Services.
14. Indemnification.
(a) Indemnification by Manufacturer. Manufacturer will indemnify, defend and
hold harmless ARI, ARI's Affiliates and their customers against all Damages,
arising from (1) any breach of any representation, warranty or covenant of
Manufacturer under this Agreement; or (2) any injury to persons or property
arising from or related to or resulting from: (i) Repair Services and/or
railcars with respect to which Repair Services were performed hereunder; or (ii)
defects attributable to Materials procured pursuant Section 3(d) of this
Agreement.
(b) Indemnification by ARI. ARI will indemnify, defend and hold harmless
Manufacturer and Manufacturer's Affiliates against all Damages arising from (1)
any breach of any representation, warranty or covenant of ARI under this
Agreement; or (2) any injury to persons or property arising from or related to
or resulting from Repair Services that results from: (i) defects in designs
provided by ARI; or (ii) defects attributable to Materials supplied by ARI
pursuant to Section 3(e) of this Agreement.
(c) Remedies Non-Exclusive. The remedies provided in this Section 14 shall be in
addition to any other rights and remedies at law or equity.
15. Term and Termination.
(a) Effect. This Agreement will enter into force upon signature hereof by all
Parties and shall be effective as of the Agreement Date.
(b) Term. This Agreement shall terminate on December 31, 2020; provided,
however, that this Agreement may be terminated by ARI upon six (6) months prior
written notice. All representations and warranties of Parties under this
Agreement relating to Repair Services will remain in effect at all times during
which Manufacturer's warranties to its customer(s) with respect to Repair
Services remain in effect.
(c) Immediate Termination.
(1) Any Party may terminate this Agreement immediately upon written notice to
the other Party, without liability for said termination, if any of the following
events occur: (1) the other Party files a voluntary petition in bankruptcy; (2)
the other Party is adjudged bankrupt; (3) a court assumes jurisdiction of the
assets of the other Party under a federal reorganization act; (4) a trustee or
receiver is appointed by a court for all or a substantial portion of the assets
of the other Party; (5) the other Party becomes insolvent or suspends its
business; or (6) the other Party makes an assignment of its assets for the
benefit of its creditors except as required in the ordinary course of business.
(2) This Agreement shall immediately terminate upon a Change in Control of
either Party.
(d) Termination upon Notice and Cure. Any Party may terminate this Agreement for
a material breach or default of the Agreement by the other, provided that such
termination may be made

11

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.



only following the expiration of a thirty (30) day period during which the other
Party has failed to cure such breach after having been given written notice of
such breach.
(e) Effects of Termination. The following provisions of this Agreement shall
survive termination as indicated:
(1) Sections 3, 4(a)(1), 5, 6, 7(b), 7(c), 10, 12, 13, and 16(b) shall survive
only to the extent Repair Services are contracted for during the Term or
pursuant to Repair Contracts.
(2) Section 7(a) shall survive only to the extent necessary for ARI to validate
all payments of Profits.
(3) Sections 4(a)(2) through 4(a)(9), 4(f), 8, 14, 16(a), 16(j), and 16(k) shall
survive indefinitely.
(4) Notwithstanding anything in the contrary contained in this Agreement, under
no circumstances shall the License extend to any railcars serviced by
Manufacturer for delivery after the Term or otherwise in breach of this
Agreement.
16. Miscellaneous.
(a) Jurisdiction; Service of Process. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
shall be brought against either of the Parties in the courts of the State of
Missouri, County of St. Louis, or, if it has or can acquire jurisdiction, in the
United States District Court for the Eastern District of Missouri and each of
the Parties consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any action or proceeding referred to in the
preceding sentence may be served on any Party anywhere in the world.
(b) Further Assurances. The Parties agree (1) to furnish upon request to each
other such further information, (2) to execute and deliver to each other such
other documents, and (3) to do such other acts and things, all as the other
Party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.
(c) Waiver. The rights and remedies of the Parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any Party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by Applicable Law, (1) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one Party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other Party; (2) no waiver that may be
given by a Party will be applicable except in the specific instance for which it
is given; and (3) no notice to or demand on one Party will be deemed to be a
waiver of any obligation of such Party or of the right of the Party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.
(d) Entire Agreement and Modification. This Agreement is the entire Agreement
between

12

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.



the Parties with respect to the subject matter of this Agreement and may not be
amended except by a written agreement executed by each of the Parties hereto.
Notwithstanding the foregoing, nothing contained in this Agreement is intended
to modify, supersede, replace or amend that certain Purchasing and Engineering
Services Agreement and License entered into between ARI and Manufacture on
January 7, 2013.
(e) Assignments, Successors, and No Third-party Rights. Neither Party may assign
any of its rights under this Agreement without the prior consent of the other
Party, which may be withheld in the consenting Party's sole discretion;
provided, however, ARI may assign any of its rights and obligations under this
Agreement to ARI Railcar Services LLC, its wholly-owned subsidiary, and upon any
such assignment ARI shall be and be deemed to be released from any of its rights
or obligations so assigned by ARI. Subject to the preceding sentences, this
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the successors and permitted assigns of the Parties. Nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the Parties to this Agreement any legal or equitable right, remedy,
or claim under or with respect to this Agreement or any provision of this
Agreement. This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the Parties to this Agreement and their successors
and assigns.
(f) Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
(g) Section Headings, Construction. The headings of Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation. All references to "Section" or "Sections" refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word "including" does not
limit the preceding words or terms. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.
(h) Intentionally deleted.
(i) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.
(j) Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

13

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.



If to ARI:
American Railcar Industries, Inc.
If to Manufacturer:
ACF Industries, LLC
 
100 Clark Street
 
101 Clark Street
 
St. Charles, MO 63301
 
St. Charles, MO 63301
 
Attn: Chief Executive Officer
 
Attn: President

Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.
(k) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York without giving effect
to any choice or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the State of New York.
[THE REMAINDER OF THIS PAGE HAS INTENTIONALLY BEEN LEFT BLANK. SIGNATURE PAGE
FOLLOWS.]

14

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.



IN WITNESS WHEREOF, the undersigned have entered into this Agreement as of the
date and year first written above.






AMERICAN RAILCAR INDUSTRIES, INC.




By:                     


Printed Name:             


Title:                 






ACF INDUSTRIES, LLC


By:                     


Printed Name:             
Title: ________________________











15

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.



Exhibit A -
- Profit Calculation
[***]







16

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.



APPENDIX 1-DEFINITIONS






(1)"AAR" means the Association of American Railroads, or any successor
organization.


(2)"Affiliate" with respect to any Party, an Affiliate means any Person that
such Party directly or indirectly (a) holds 50% or more of the nominal value of
the issued share capital; (b) has 50% or more of the voting power at general
meetings; (c) has the power to appoint a majority of the directors; or (d)
otherwise directs the activities of such Person; provided, however, that any
such Person shall only be deemed to be an Affiliate as long as such relationship
exists.


(3)     "Agreement" has the meaning set forth in the preamble of this Agreement.


(4)     "Agreement Date" has the meaning set forth in the preamble of this
Agreement.


(5)     "Applicable Law" means any statute, law, ordinance, decree, order,
injunction, rule, directive, or regulation of any Governmental Authority.


(6)     "ARI" has the meaning set forth in the preamble to this Agreement.


(7)    “Change in Control” means a direct or indirect transfer of ownership in a
Party, whether voluntary or by law, such that one or more transferees that did
not immediately prior to such transfer control fifty percent (50%) or more of
the Party’s voting rights directly or indirectly controls fifty percent (50%) or
more of the Party’s voting rights after such transfer.


(7)     "Confidential Information" means any and all: (a) trade secrets
concerning the business and affairs of a Party, product specifications, data,
know-how, formulae, compositions, processes, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current, and planned
research and development, current and planned manufacturing or distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, computer software and
programs (including object code and source code), computer software and database
technologies, systems, structures, and architectures (and related formulae,
compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods, and information) and any other
information, however documented, that is a trade secret within the meaning of
The Missouri Uniform Trade Secrets Act (§§417.450 to 417.467 of the Missouri
Revised Statutes, as amended); and (b) information concerning the business and
affairs of a Party (which includes historical financial statements, financial
results and position, financial projections and budgets, historical and
projected sales, capital spending budgets and plans, the names and backgrounds
of key personnel, personnel training, techniques, and materials) however
documented; and (c) notes, analysis, compilations, studies, summaries, and other
material prepared by or for a Party containing or based, in whole or in part, on
any information included in the foregoing. The term "Confidential Information"
shall include the terms of this Agreement and the fact that the Parties have
executed this Agreement.


(8)     "Copyrights" means all copyrights in both published works and
unpublished works.

17

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.





(9)    "Court Order" means any award, decision, injunction, judgment, order,
ruling, subpoena, or verdict entered, issued, made, or rendered by any
Governmental Authority or by any arbitrator.


(10)    "Damages" means any actual and direct loss, liability, claim, damage,
expense (including costs of investigation and defense and reasonable attorneys'
fees), whether or not involving a third-party claim.


(11)    "Disclosing Party" has the meaning set forth in Section 8(b)(1) of this
Agreement.


(12)    [Intentionally Omitted]


(13)    "Fees" has the meaning set forth in Section 3(f)(1) of this Agreement.


(14)    "Governmental Authority" means any: (a) nation, state, county, city,
town, borough, village, district or other jurisdiction; (b) federal, state,
local, municipal, foreign or other government; (c) governmental or
quasi-governmental body of any nature (including any agency, branch, department,
board, commission, court, tribunal or other entity exercising governmental or
quasi-governmental powers); (d) multinational organization or body; (e) body
exercising, or entitled or purporting to exercise, any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power; (f) any regulatory or self-regulatory authority compliance with which is
required by Law; or (g) an official of any of the foregoing.


(15)    "Intellectual Property" includes: Trademarks; Patents; and Copyrights.


(16)    [Intentionally Omitted]


(17)     “Manufacturer" has the meaning set forth in the preamble to this
Agreement.


(18)     “Materials" has the meaning set forth in Section 3(a) of this
Agreement.


(19)     "Party" has the meaning set forth in the preamble of this Agreement.


(20)     "Patents" means all patents, patent applications, and inventions and
discoveries
that may be patentable.


(21)     "Permits" means any approvals, consents, licenses, permits,
certificates, orders, authorizations and approvals from any Person or
Governmental Authority.


(22)     "Person" means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Authority.


(23)    "Plant" has the meaning set forth in the recitals of this Agreement.


(24)     "Proceeding" means any action, arbitration, audit, hearing, charge,
compliant, investigation, litigation, petition, or suit (whether civil,
criminal, administrative, investigative,

18

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.



or informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Authority or arbitrator.


(25)     "Repair Services" has the meaning set forth in the recitals of this
Agreement.


(26)    "Repair Services Specifications" means the specifications for Repair
Services, which specifications shall be provided to Manufacturer by ARI.


(27)     "Profit" has the meaning set forth in Section 3(f)(1) of this
Agreement.


(28)     "Proprietary Items" has the meaning set forth in Section 8(b)(3) of
this Agreement.


(29)     [Intentionally Omitted]


(30)     "Receiving Party" has the meaning set forth in Section 8(b)(1) of this
Agreement.


(31)    [Intentionally Omitted]


(32)     "Term" means the period of time from the Agreement Date until this
Agreement is terminated in accordance with the terms of Section 15.


(33)     "Trademarks” means any names or marks, including all fictional business
names, trading names, registered and unregistered trademarks, service marks, and
applications.


(34)    [Intentionally Omitted]





















19